Citation Nr: 1746636	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether the Veteran filed a timely notice of disagreement (NOD) with a May 2008 rating decision which denied service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which determined that a March 2012 written statement from the Veteran did not constitute a timely NOD with a May 2008 rating decision which denied service connection for PTSD.  [The Board notes that the RO did construe the Veteran's March 2012 written statement as a new claim for service connection for PTSD, and in a February 2013 rating decision, the RO denied that claim.  In March 2013, the Veteran filed an NOD appealing the denial of service connection for PTSD in the February 2013 rating decision.  However, following an August 2017 Statement of the Case (SOC) addressing the issue of service connection for PTSD, the Veteran has not filed a Substantive Appeal with regard to this issue.  Consequently, the matter of service connection for PTSD is not before the Board.]

In May 2013, an informal conference was held before a Decision Review Officer (DRO) at the RO.

On his June 2013 VA Form 9, the Veteran requested a hearing before the Board.  However, an electronic note in the VA's "Veterans Appeals Control and Locator System" (VACOLS) indicates that he canceled his Travel Board hearing that was scheduled for August 2017 (due to a "misunderstanding as to [the] issue on appeal").  Because the Veteran has not requested that this hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).

As an additional matter, in September 2017, the Veteran filed an NOD appealing the denial of service connection for an acquired psychiatric disability (claimed as depression and anxiety) in an August 2017 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by sending him an appeals election letter in September 2017, acknowledging receipt of his September 2017 NOD.  The RO is currently preparing an SOC addressing this issue, and such action precludes the need for the Board to remand the matter for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

No communication from the Veteran or his representative expressing disagreement with the May 2008 rating decision was received during the one-year period following the date of the May 2008 notification letter, and the earliest correspondence indicating disagreement with the denial of service connection for PTSD was received by VA in March 2012.


CONCLUSION OF LAW

The Veteran did not file a timely NOD with the May 2008 rating decision as to the denial of service connection for PTSD, and the May 2008 rating decision is final as to such matter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The only unresolved material fact in dispute in this case is whether the Veteran filed a timely NOD with the May 2008 rating decision's denial of service connection for PTSD.  Such issue is a matter of legal interpretation.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because there is no reasonable possibility that further notice or assistance will aid in substantiating that the Veteran filed a timely NOD, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal (VA Form 9 or equivalent) after an SOC is furnished to the claimant.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

A written communication from a claimant (or his representative) expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A claimant (or his representative) must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If an NOD is not filed within the one-year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In August 2007, the Veteran filed an initial claim for service connection for PTSD.  A May 2008 rating decision denied service connection for PTSD, and a May 2008 letter notified him of such decision and advised him of his appellate rights, including that there was a one-year time limit for filing an NOD.  No communication from the Veteran or his representative which may reasonably be construed as an NOD with the May 2008 rating decision was received during the one-year period following the date of the May 2008 notification letter.  (In fact, no correspondence was received at all from either the Veteran or his representative during that one-year period.)  Therefore, the May 2008 rating decision is final.

The Veteran's earliest correspondence indicating disagreement with the denial of service connection for PTSD was received by VA in March 2012, well beyond the one-year period provided by law for filing an NOD with the May 2008 rating decision.

In his March 2012 written statement, the Veteran provided an "apology" to VA "due to not being timely regarding my appeal" and noted that he had been experiencing "ongoing illnesses for quite a few years which ha[ve] kept me from gathering all requested information for this timely process."  However, as noted above, the Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey, 6 Vet. App. at 416, 425.

Accordingly, the Board finds that the appeal to establish that the Veteran filed a timely NOD with the May 2008 rating decision as to the denial of service connection for PTSD must be denied.


ORDER

The appeal seeking to establish that the Veteran filed a timely NOD with a May 2008 rating decision which denied service connection for PTSD is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


